Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 13-15, 21-24 rejected under 35 U.S.C. 101 because 
Step 2A, Prong One: Claims 1 and 13 recite an abstract idea of mental processes. In the claims the steps of:
obtaining a plain text, the plain text including at least a first word; (a human can read/visually inspect a first word in a text or document)
determining for each respective reference question in a set of reference questions, using a question-plain text matching model, a question matching score indicating a similarly between the respective reference question and the first word of the plain text; (using pen and paper, a human evaluates whether a question in the list of question, collect questions into a question-plain text matching model and calculate score indicating a similar between the question and the first word)
ranking the set of reference questions based on the determined question matching score; (a human can mental ranking questions or using pen and paper)
selecting a first reference question based on the ranking; and (a human selects a question)

are recited at a high level of generality such that it could be practically performed in the human mind. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind. These concepts fall into the mental process group of abstract ideas, which are evaluations and/or judgements (determining…, ranking…, selecting…). Nothing in the claims precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and 2019 PEG.
Step 2A, Prong Two: Other than the abstract idea which results in a question-plain text matching model, the claim does not feature any practical application beyond the abstract idea.  The abstract idea does not result in any different or novel question-plain text matching model that would improve natural language understanding- it’s only a generic question-plain text matching model resulting from collecting terms via the aforementioned abstract idea. The abstract idea, as claimed, is not integrated into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, the steps recite in the claims do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation and do not result in the claim amounting to significantly more than the abstract idea. See MPEP 2106.05
Dependent claims 2-5, 14-15, 21-24 inherit the same defects.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 13-14, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. (2018/0025280) in view of Gao et al. (2013/0103493).
As to claim 1, Beller teaches a method for generating question answer (QA) pairs for automated chatting comprising: obtaining a plain text (abstract and at least [0006] – input text); determining for each respective reference question in a set of reference questions, using a question-plain text matching model, a question matching score indicating a similarly between the respective reference question and the word of the plain text ([0066], [0067] – reasoning algorithms perform different analysis: comparisons, generates score and looks at the matching of terms and synonyms within the language of the question); ranking the set of reference questions based on the determined question matching score ([0107-0108] – ranking of the synonyms or automatically determined from frequency used of the synonym and the exact matching 
Gao teaches a first word in a document may have a higher probability of mapping to a search query term than any other word position ([0032, 0050]).
It would have been obvious before the effective filing date of the claims invention to incorporate the teachings of Gao into the teachings of Beller for the purpose of using the first word instead of any other word positon of the text in a search query would have a higher probability of mapping.
As to claims 2 and 14, Beller teaches the method of claim 1 and the apparatus of claim 13 wherein determining the question matching score includes computing a 
Gao teaches a first word in a document may have a higher probability of mapping to a search query term than any other word position ([0032, 0050]).
It would have been obvious before the effective filing date of the claims invention to incorporate the teachings of Gao into the teachings of Beller for the purpose of using the first word instead of any other word positon of the text in a search query would have a higher probability of mapping.
Claim 13 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Beller teaches a plain text obtaining module (abstract and at least [0006] – receiving by the cognitive system a cognitive operation request comprises a portion of input text), a question determining module ([0066-0067] – sending the query to the QA pipeline as a well-formed question which is then interpreted by the QA pipeline; the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted feature to formulate queries and applies those queries to the corpus of data), and a QA pair forming module ([0003] – generating Question and 
As to claims 23-24, Beller teaches the plain text includes a plurality of words (abstract, [0006]) and Gao teaches a first word in a document (a document includes one of the plurality of words) is one of the plurality of words and may have a higher probability of mapping to a search query term than any other word position ([0032, 0050]).

4.	Claims 3, 5, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beller and Gao in view of Gupta et al. (US Patent 9,959,315).
As to claims 3 and 15, Beller teaches the method of claim 2 and the apparatus of claim 14, wherein computing matching score between the plain text and a reference answer in the reference QA pair, reasoning algorithms performs different analysis, comparisons and generates score, and looks at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data ([0066-0067, 0107-0108]). Beller and Gao do not explicitly discuss a first matching score, a second matching score; and combining the first matching score and the second matching score to obtain the similarity score. However, Beller teaches combining scores to generate a confidence score ([0112]), combining the score of candidate answers then ranked according to confidence scores of the candidate answers including temporal scoring and one or more final answers to the input question are selected ([0127]).
Gupta teaches determining a similarity score that is a measure of similarity of the question query to the text of the headings (Fig. 5, 602 and related texts); comparing the 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Gupta into the teachings of Beller and Gao for the purpose of generating multiple scores for determining one for each incremental heading back to the root heading.
As to claims 5 and 22, Beller teaches using a question-plain text matching model, a question matching score indicating a similarly between the respective reference question and the word of the plain text ([0066], [0067] – reasoning algorithms looks at the matching of terms and synonyms within the language of the question); computing similarity scores of a plurality of QA pairs compared to the plain text through matching model and wherein selecting the first reference question comprises looking for the exact term from an input question or synonyms to the term in the input question, exact matches will be given the highest similarity score as the question [0107-0108]. Beller does not teach selecting the first reference question comprises selecting a reference question in a reference QA pair having the highest similarity score as the question. Gupta teaches determining the score being the highest indicates the heading if very relevant to the question and selecting a first match boost factor that can be a fixed value, can be proportional to the similarity score according a first relation when the similarity score exceeds the threshold (col. 10, lines 29-38). It would have been obvious to incorporate the teachings of Gupta into the teachings of Beller for the purpose of forming a good match relevant to the question.

s 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beller, Gao, and Gupta in view of Zou et al. (2018/0210897).
As to claims 4 and 21, Beller, Gao, and Gupta do not explicitly discuss the method of claim 3 and the apparatus of claim 15, wherein the first matching score and the second matching score are computed through Gradient Boosting Decision Tree (GBDT).
Zou teaches using the Gradient Boosting Decision Tree (GBDT) on the regression scores for respective words and search result that matches the words in respect sample images to generate a second regression model ([0140]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Zou into the teachings of Beller, Gao, and Gupta for the purpose of utilizing GBDT to generate regression models.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-5, 13-15, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652